DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the original filing of 01/30/2019.

Claims 1-15 are pending and have been considered below.

Priority
Receipt is acknowledged of interim copies of papers required for foreign priority by 37 CFR 1.55. Applicant is reminded that while filing an interim copy of a foreign application under 37 CFR 1.55(j) satisfies the requirement for a certified copy of the foreign application to be filed within the time limit set forth in 37 CFR 1.55(f), a certified copy of the foreign application must still be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(e), (f), or (g) as appropriate.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/30/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Objections
Claim 5 is objected to because of the following informalities:  “obtaining use reaction information” in line 10 appears to be a typographical error involving “use”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a display unit configured to display”, “a touch control unit configured to receive”, “a communication unit configured to establish data connection”, “a processing unit coupled to and configured to control the display unit, the touch control unit, the camera unit and the communications unit”, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As described by Applicant’s Specification (PGPUB 20190240824A1), the display unit, touch control unit, communication unit and processing unit are a generic display, touch control input, communications hardware and processor found in a mobile device such as “a smart phone, a tablet or a laptop” (PGPUB ¶16).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, and it’s dependent claims 2-4, the limitations “a gesture module configured to generate a gesture output”, “a speech module configured to generate a speech output”, “a communication module configured to establish data connection”, “a control module coupled to and configured to control the gesture module, the speech module, and the communications module” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s Specification (PGPUB ¶17) describes that the robot may be a small humanoid robot but is not limited to that example. Further, the gesture module 120 is described only by its functionality but fails to be linked to any structure to perform the described function.  Similarly, the speech module 150 generates a speech output, but is not linked to specific structure, material or acts for generating the speech output.  The communications module 170 likewise establishes a data connection by, for example, GSM 4G LTE, but is not linked to specific structure, material or acts for establishing this data connection.  The control module, while ‘coupled to’ the above modules, is also not clearly linked to structure, material or acts to perform the controlling of the above modules. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 7, claim 7 recites the limitation "wherein the physiological information" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aimone et al. (US 2014/0347265, hereafter “Aimone”).

Regarding claim 1, Aimone discloses a robot assisted interactive system, comprising: 
a robot (¶168: a robot), a mobile device (¶39: wearable computing device), a backend server (¶66: computer server in communication over a network), and a wearable device (¶39: wearable computing device), wherein the mobile device includes: 
a display unit configured to display a visual content (¶39 a display, ¶66: modifying an image displayed on the display, identifying an object); 
a touch control unit configured to receive user input (¶44: touch sensor for receiving touch input); 
a camera unit configured to obtain user reaction information (¶41: user-facing camera to track eye movement); 
a communication unit configured to establish data connection with the backend server and transmit the use reaction information thereto (¶66: wearable computing device in communication with the server over a communications network, ¶87); and 
a processing unit coupled to and configured to control the display unit, the touch control unit, the camera unit, and the communication unit (¶48: processing and communicating from the device); 
wherein the robot (¶166-168: various external devices to be controlled by the user) includes: 
a gesture module configured to generate a gesture output according to the visual content (¶166-168: control movement of prostheses or robot direction); 
a speech module configured to generate a speech output according to the visual content (¶166: control an audio output of an entertainment robot); 
a communication module configured to establish data connection with the backend server (¶167: device is external, ¶87); and 
a control module coupled to and configured to control the gesture module, the speech module, and the communication module (¶166-168: devices include known processing modules); 
wherein the wearable device comprises a sensor configured to obtain a physiological information of a wearer (¶49-50); 
wherein the backend server is configured to: 
generate a feedback signal in accordance with the reaction information and send the feedback signal to the mobile device (¶66: retrieving information associated with the identified object from the server database); so as to 
cause the mobile device to update the visual content based on the feedback signal (¶66: modifying the displayed image based on the retrieved information), and  
Page 26 of 30cause the robot to generate updated gesture output and speech output based on the updated visual content (¶166-168: adjust, ex. a tactile response gesture strength or a volume based on the user input on the displayed image).  

Regarding claim 2, Aimone discloses the system of claim 1, wherein the wearable device comprises: 
a transceiver configured to send the physiological information to the mobile device (¶48); and 
a processer coupled to and configured to control the sensor and the transceiver (¶48).  

Regarding claim 3, Aimone discloses the system of claim 1, wherein the wearable device is a brainwave detection and analysis device, and the sensor is a brainwave detection electrode module (¶50-51).  

Regarding claim 4, Aimone discloses the system of claim 1, wherein the robot further comprises a camera module configured to obtain user reaction information (¶166: control camera functions of external device).  

Regarding claim 9, Aimone discloses the robot interaction system, comprising: 
a wearable device, adapted to be worn by a user, configured to detect a physiological information of the user (¶39); 
a mobile device configured to execute an application and receive an interaction information of the user (¶44); 
a backend server that generates a feedback signal based on the interaction information (¶66); and 
a robot coupled to the mobile device (¶166-168); 
wherein when the mobile device receives the feedback signal, the application changes a display or speech output of the mobile device (¶66), and robot generates a corresponding gesture output based on the feedback signal (¶166-168).  

Regarding claim 10, Aimone discloses the system of claim 9, wherein the mobile device further comprises a camera unit configured to obtain user reaction information (¶41), wherein the interaction information is generated based on the reaction information (¶41, ¶44).  

Regarding claim 11, Aimone discloses the system of claim 9, wherein the application operates to generate a visual content on the mobile device (¶166), wherein the robot is configured to generate a gesture output and a speech output according to the visual content (¶166-168).  

Regarding claim 12, Aimone discloses the system of claim 9, wherein the robot further comprises a camera module configured to obtain user reaction information and transmit the user reaction information to the mobile device (¶166), wherein the interaction information is generated based on the user reaction information (¶166).  

Regarding claim 13, Aimone discloses the system of claim 9, wherein the wearable device includes a brainwave detection and analysis device (¶50-51).  

Regarding claim 14, Aimone discloses the system of claim 9, wherein the robot further comprises a projection module configured to project an image (¶166: display).  

Regarding claim 15, Aimone discloses the system of claim 9, wherein the interaction information is generated based on a visual information or a speech information (¶41).

Claims 5-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kakutani et al. (US 2002/0161480, hereafter “Kakutani”).

Regarding claim 5, Kakutani discloses the method of robot assisted interaction using a robot assisted interaction system that includes a robot, a mobile device, and a backend server, the method comprising: 
establishing data connection between the mobile device and the robot (Fig. 15, ¶165: connection between portable telephone and robot, ¶187); 
displaying, on the mobile device, a first visual content (¶181-182: displaying screen image corresponding to received data), wherein the robot generates a first speech output and a first gesture output based on the first visual content (¶183: receive command data and operate in accordance with the received data, ¶166: examples of gesture data controls, ¶205: examples of voice outputs in accordance with received data); 
determining, by the mobile device, a receipt of a user input signal (¶183: receive new operation data at the portable device); 
upon receipt of the user input signal by the mobile device, displaying on the mobile device a second visual content based on the user input signal (¶183: return to step 321, ¶181-182), wherein the robot generates a second speech output and a second gesture output based on the second visual content (¶183: operate in accordance with received data, ¶166, ¶205); 
obtaining a user reaction information (¶183); 
sending the user reaction information to the backend server (¶183: send to computer); 
generating a feedback signal, by the backend server, based on the user reaction Page 27 of 30information, and sending the feedback signal to the mobile device (¶183); and 
displaying, on the mobile device, a third visual content (¶183, ¶181-182), wherein the robot generates a third speech output and a third gesture output based on the third visual content (¶183, ¶166, ¶205).  

Regarding claim 6, Kakutani discloses the method of claim 5, further comprising: 
providing a wearable device to obtain a user physiological information (¶195-196); 
sending the user physiological information to the backend server (¶187, ¶200), and 
generating, by the backend server, the feedback signal based on the user physiological information (¶204-207).  

Regarding claim 7, Kakutani discloses the method of claim 5, wherein the physiological information includes a user image information and a user voice information (¶193-194).  

Regarding claim 8, Kakutani discloses the method of claim 5, wherein establishing data connection between the mobile device and the robot comprises: 
receiving a user information from the backend server by the mobile device (¶187).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aaron et al.
US 20190202060 A1
Robotic cognitive response based on decoding of human mood and emotion
Chang et al.
US 20180360329 A1
Physiological signal sensor
Breazeal
US 20140277735 A1
Apparatus and methods for providing a persistent companion device
Ponomarev et al.
US 20150133025 A1
Interactive toy plaything having wireless communication of interaction-related information with remote entities
Moon et al.
US 20160317056 A1
Portable apparatus and method of changing screen of content thereof
Beaty
US 20150277560 A1
Systems and methods for controlling user devices based on brain activity
Han et al.
US 20180184935 A1
Systems and methods for neuro-feedback training using iot devices
Hoffman et al.
US 20150190925 A1
Remotely operating a mobile robot
Asano et al.
US 20070033050 A1
Information processing apparatus and method, and program
Anhalt et al.
US 20130103195 A1
Methods and systems for an autonomous robotic platform
Guerin et al.
US 20170120440 A1
Method, device, and computer-readable medium for mobile device management of collaborative industrial robot
Bodkin et al.
WO 2016142351 A1
Robotic companion sensitive to physiological data gathered by wearable devices
Hill 
GB 2552375 A
System for validating biosensor data, has detection unit that detects any deviation over time in biosensor data collected from reproduced activity in order to identify and/or correct sensor/software data introduced deviation
Igorevich et al.
RU 2638003 C1
Method of tasks distribution between servicing robots and means of Cyberphysical intelligent space with multimodal user service
C. Liu, K. Conn, N. Sarkar and W. Stone, "Online Affect Detection and Robot Behavior Adaptation for Intervention of Children With Autism," in IEEE Transactions on Robotics, vol. 24, no. 4, pp. 883-896, Aug. 2008, doi: 10.1109/TRO.2008.2001362
P. Nauth, "Improvement of assistive robot behavior by experience-based learning," 2013 6th International Conference on Human System Interactions (HSI), 2013, pp. 363-367, doi: 10.1109/HSI.2013.6577848


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179